Citation Nr: 9917885	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  94-36 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement of Ludmila for an apportionment of the veteran's 
compensation benefits from April 1993 to March 1994.  

(The issue of entitlement to an increased apportionment in 
excess of $103 a month of the veteran's disability 
compensation benefits for Ludmila prior to March 1994 is the 
subject of a separate decision).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from June 1967 to June 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 Special Apportionment 
Decision of the Newark, New Jersey, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  This is a contested 
claim.  Contested claims procedures were followed by the RO.  


FINDING OF FACT

In a written communication received by the RO in March 1997, 
the veteran withdrew from appellate status the issue of 
entitlement of Ludmila for an apportionment of the veteran's 
compensation benefits from April 1993 to March 1994.


CONCLUSION OF LAW

The issue of entitlement of Ludmila for an apportionment of 
the veteran's compensation benefits from April 1993 to March 
1994 is no longer in appellate status, and the Board 
therefore does not have appellate jurisdiction over that 
issue.  38 U.S.C.A. §§ 7105(a), 7105A, 7108 (West 1991); 38 
C.F.R. §§ 20.200, 20.204 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Statutory law also provides that appellate review is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  38 U.S.C.A. §§ 7105(a), 7105A (West 
1991); 38 C.F.R. § 20.200 (1998).  The Board notes that the 
veteran perfected his appeal from an August 1993 Special 
Apportionment Decision as to the issue of entitlement of 
Ludmila for an apportionment of the veteran's compensation 
benefits from April 1993 to March 1994 in a timely manner.  

The veteran is afforded the right by regulation to withdraw 
his notice of disagreement and/or his substantive appeal if 
he so wishes.  38 C.F.R. § 20.204 (1998).  The essential 
requirement under this regulatory provision is that the 
veteran indicate his desire to withdraw his appeal in 
writing.  A review of the record shows that the veteran 
submitted a written statement which was received at the RO in 
March 1997, in which he indicated that he was no longer 
interested in pursuing the issue on appeal: entitlement of 
Ludmila for an apportionment of the veteran's compensation 
benefits from April 1993 to March 1994.

Having met the requirements of 38 C.F.R. § 20.204 (1998), the 
veteran has effectively removed the issue of entitlement of 
Ludmila for an apportionment of the veteran's compensation 
benefits from April 1993 to March 1994.  With no issue 
properly before the Board for appellate review, the case as 
to that issue must be dismissed. 38 U.S.C.A. § 7108 (West 
1991).


ORDER

The case is dismissed.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

